Citation Nr: 0909347	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  98-04 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected residuals of a right fifth metacarpal 
fracture.  


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Esq.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from March 1969 to September 1972.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a December 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California which denied the Veteran's claim of 
entitlement to an increased (compensable) rating for service-
connected residuals of a right fifth metacarpal fracture.  
Original jurisdiction over this matter has been transferred 
to the RO in Los Angeles, California.  

Procedural history

The Veteran was initially granted service connection for 
residuals of a right fifth metacarpal fracture in a November 
1972 rating decision.  A noncompensable disability rating was 
assigned.

In September 1996, the RO received the Veteran's claim of 
entitlement to a compensable evaluation for his service-
connected residuals of a right fifth metacarpal fracture.  
The above-referenced December 1996 rating decision, in part, 
continued the Veteran's noncompensable (zero percent) 
disability rating.  
The Veteran disagreed with the RO's decision and perfected 
this appeal.

In a June 2003 decision, the Board denied the Veteran's 
increased rating claim.  The Veteran timely appealed the 
issue to the United States Court of Appeals for Veterans 
Claims (the Court) which, in a May 2005 Memorandum Decision, 
vacated the June 2003 Board decision in part, and remanded 
the increased rating issue to the Board.  In substance, the 
Court instructed the Board to afford the Veteran a new VA 
medical examination in compliance with 38 U.S.C.A. § 5103A.  
See the Court's March 2005 Memorandum Decision, page 12.  

Accordingly, in July 2006, the Board remanded the Veteran's 
increased rating claim.  Specifically, the Board requested 
that the agency of original jurisdiction (AOJ) schedule a VA 
examination for the Veteran to determine the current nature 
and severity of his service-connected right fifth metacarpal 
residuals, and to provide the Veteran notification as 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The AOJ was then to readjudicate the claim.

In September 2008, the AOJ sent a Dingess notification letter 
to the Veteran.  Additionally, the AOJ scheduled the Veteran 
for a VA examination on two occasions, and sent notice to the 
Veteran as to both examination dates and times.  See the 
September 19, 2008 letter to the Veteran [scheduling an 
examination for October 6, 2008]; see also the October 3, 
2008 letter to the Veteran [scheduling an examination for 
October 16, 2008].  Records in the Veteran's claims file 
indicate that the Veteran cancelled the October 6, 2008 
examination and that he did not report for the October 16, 
2008 examination.  

The AOJ readjudicated the Veteran's claim in a November 2008 
supplemental statement of the case (SSOC) and forwarded the 
claims folder to the Board for further appellate action.

Issues not on appeal

The Board's June 2003 decision also denied the Veteran's 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  The Veteran duly appealed that part 
of the Board's decision as well.  The Court affirmed the 
Board's denial of the Veteran's PTSD claim in its May 2005 
decision.  The issue of service connection for PTSD has 
therefore been resolved by the Court and will be discussed no 
further.

The Veteran's spouse [now ex-spouse] filed a claim for the 
apportionment of the Veteran's monthly benefits in March 
2005.  In May 2006, a Special Apportionment Decision denied 
the claim for failure to prosecute.            See the May 2, 
2006 Special Apportionment Decision.  To the Board's 
knowledge, neither the Veteran nor his ex-spouse have 
expressed dissatisfaction with that decision.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].  Accordingly, 
the matter of apportionment is not in appellate status and 
will also be discussed no further.  


FINDING OF FACT

The Veteran failed to report for an October 16, 2008 VA 
examination concerning his claim for an increased 
(compensable) disability rating for residuals of a right 
fifth metacarpal fracture.


CONCLUSION OF LAW

The claim of entitlement to an increased (compensable) 
disability rating for the Veteran's residuals of a right 
fifth metacarpal fracture is denied based on the Veteran's 
failure to report for a scheduled VA examination.  38 C.F.R. 
§ 3.655 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to a compensable disability 
rating for his service-connected residuals of a right fifth 
metacarpal fracture.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.  

Stegall concerns

As was alluded to in the Introduction, the Board remanded 
this case in July 2006.  In essence, the Board instructed the 
AOJ to furnish the Veteran notice pursuant to Dingess, and to 
schedule the Veteran for a VA examination.  See the July 2006 
Board decision, page 5.  The AOJ was then to readjudicate the 
claim.

The AOJ sent the Veteran notice pursuant to Dingess on 
September 5, 2008.        See the September 5, 2008 Dingess 
letter.  Additionally, as noted above, the AOJ scheduled the 
Veteran for a VA examination on two occasions.  The Veteran 
cancelled the first appointment and did not appear for the 
second.  See the September 19, 2008 and October 3, 2008 
letters to the Veteran; see also 
a November 2008 Past Clinic Visits Summary.  

Thus, the Board's remand instructions have been complied with 
to the extent possible.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the Veteran was informed of the 
evidentiary requirements to substantiate a claim for an 
increased disability rating in letters from the Los Angeles 
RO dated May 29, 2008 and September 5, 2008, which will be 
further referenced below.  

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in a March 2003 letter from 
the RO.  Specifically, the Veteran was advised in the letter 
that VA is responsible for obtaining relevant records from 
any Federal agency.  The letter also indicated that a VA 
medical examination would be scheduled if necessary to 
adjudicate his claim.

The March 2003 letter additionally informed the Veteran that 
VA would make reasonable efforts to obtain the Veteran's 
private medical records, employment records, or records from 
state or local government agencies.  Included with the above-
referenced September 2008 letter were copies of VA Form 21- 
4142, Authorization and Consent to Release Information, and 
the letter asked that the Veteran complete this release so 
that VA could obtain records on his behalf.  

The Veteran was provided with the "give us everything you've 
got" language contained in 38 C.F.R. § 3.159(b) in the 
September 5, 2008 VCAA letter, page 1.  However, the Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments [which apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008], among other 
things, removed the notice provision requiring VA to request 
the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim.  See 38 C.F.R. § 
3.159(b)(1).

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

The Veteran was provided specific notice of the Dingess 
decision in the above-referenced May 29, 2008 and September 
5, 2008 letters from the RO.  The May 2008 letter detailed 
the evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The Veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the September 2008 letter 
advised in the Veteran as to examples of evidence that would 
be pertinent to an effective date determination, such as 
information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted, and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the Veteran has received proper notice pursuant 
to the Court's Dingess determination via the May and 
September 2008 letters from the RO. 

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim in 1996.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
this case, the Veteran's claim for an increased rating for 
the service-connected skin disability has been pending since 
1996.  Since the VCAA was not enacted until November 2000, 
furnishing the Veteran with VCAA notice prior to the initial 
adjudication of the claim was clearly both a legal and a 
practical impossibility.  Indeed, VA's General Counsel has 
held that the failure to do so under such circumstances does 
not constitute error.          See VAOGCPREC 7-2004. 

Crucially, following the issuance of the March 2003 and the 
May and September 2008 VCAA letters, the Veteran was allowed 
the opportunity to present evidence and argument in response.  
The Veteran's claim was readjudicated in the November 2008 
SSOC.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) 
[a timing error may be cured by a new VCAA notification 
followed by a readjudication of the claim].  The Veteran was 
afforded ample time to submit additional argument in support 
of his claim.  The Veteran and his representative have 
pointed to no prejudice or due process concerns arising out 
of the timing of the VCAA notice.  The Board accordingly 
finds that there is no prejudice to the Veteran in the timing 
of the VCAA notice.

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores at 43-44.

The Board finds that the May 2008 letter to the Veteran 
specifically referenced Vazquez-Flores v. Peake and advised 
him that a disability "rating can be changed if your 
condition changes," and "we will assign a rating from 0 to 
as much as 
100 percent," depending on the disability involved.  In 
addition, the RO invited evidence that would demonstrate 
limitations in the Veteran's daily life and work, and gave 
notice of the specific schedular criteria used to rate his 
finger disability through the use of diagnostic codes, 
specifically Diagnostic Code 5227 [Ring or little finger, 
ankylosis of].
Further, the record also shows that the Veteran had actual 
knowledge of what was necessary to substantiate his increased 
rating claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Pertinently, the Veteran has submitted argument 
which specifically referenced the Diagnostic Codes utilized 
in rating his claims and made specific argument as to how the 
rating of his disability might be impacted by the "change in 
diagnostic code (DC) 5227 and the addition of DC 5230 . . . 
."            See the Brief of the Appellant filed with the 
Court, page 9.  It is therefore clear that the Veteran was 
aware of the applicable schedular standards.  
Accordingly, due to the content of the notice given and the 
Veteran's actual knowledge, the Board finds that the Veteran 
has received appropriate VCAA notice to include as 
contemplated by the Court in Vazquez-Flores.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the Veteran's VA 
outpatient treatment reports and afforded the Veteran a VA 
examination in 1996.  Pursuant to the Court's instructions in 
May 2005, the Veteran was scheduled for a current VA 
examination in October 2008.  As is discussed elsewhere in 
this decision, the Veteran did not report for the 
examination.  

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2008).  The Veteran has retained the 
services of an attorney, and he has been accorded the 
opportunity to present evidence and argument in support of 
his claim if he so desired.  The Veteran indicated he did not 
want to appear personally for a hearing on his April 1998 
substantive appeal (VA Form 9), or at any time thereafter.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Failure to report for VA examination

The consequences of failing to report for a VA examination 
are outlined in            38 C.F.R. § 3.655.  This section 
provides:

(a) General.  When entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of this section, 
the terms "examination" and "re-examination" include 
periods of hospital observation when required by VA.

(b) Original or re-opened claim, or claim for increase.  When 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a re-opened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.

Analysis

As was described in the Introduction, this issue was remanded 
by the Court so that the Veteran could be scheduled for a VA 
examination to ascertain the severity of his service-
connected disability.  The Board remanded the issue in July 
2006 so that such an examination could be scheduled.  The AOJ 
attempted to do so; the Veteran canceled one scheduled 
examination and failed without explanation to report for 
another scheduled examination on October 16, 2008 VA 
examination.  Neither the Veteran nor his representative has 
provided any explanation for this failure to report.

As noted in the law and regulations section above, when a 
claimant fails to report for an examination scheduled in 
conjunction with a claim for an increased disability rating, 
the claim shall be denied.  See 38 C.F.R. § 3.655.  Section 
3.655, however, is only effective where (1) entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or re-examination, 
and (2) a claimant, without good cause, fails to report for 
such examination, or re-examination. 38 C.F.R. § 3.655(a) 
(2008).

With respect to (1), the necessity of examination, the Court, 
and in turn, VA has determined that the record in this case 
is incomplete.   In particular, the May 2005 Court decision 
indicated that the Veteran's November 1996 VA examination was 
over six years old at the time the Veteran's claim was 
originally adjudicated by the Board in June 2003, and 
therefore was not contemporaneous.  See the Court's May 2005 
Memorandum Decision, page 12.  In that connection, the 
Board's July 2006 remand noted that under Caffrey v. Brown, 
where the record does not adequately reveal the current state 
of the claimant's disability, a VA examination must be 
conducted.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  The Board's remand instructions specifically called 
for the scheduling of a new VA examination to determine the 
current nature and severity of the Veteran's service-
connected right fifth metacarpal fracture residuals.  See the 
Board's July 2006 remand, pages 4-5.
An examination was unquestionably necessary in this case.

As provided in 38 C.F.R. § 3.159(c)(4) (2008), VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  To support 
this objective, the regulations further provide that 
"[i]ndividuals for whom an examination has been scheduled 
are required to report for the examination."          38 
C.F.R. § 3.326(a) (2008) (emphasis added by the Board); see 
also Wood v. Derwinski, 1 Vet. App. 190 (1991) [holding that 
the duty to assist "is not always a one-way street" and 
that, "[i]f a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence"].  Thus, the regulations clearly indicate it is 
duty of the Veteran to cooperate with VA in these efforts.

VA has attempted to complete the record for adjudication 
purposes by requesting additional medical evidence in the 
form of a VA examination, which was scheduled to be performed 
on October 16, 2008.  See the October 3, 2008 letter to the 
Veteran.  The Veteran failed without explanation to report 
for the required examination.

In short, as explained it its previous remand, the Court 
believed that the evidence of record was insufficient for 
increased disability rating purposes.  The Court concluded 
that entitlement to an increased disability rating for the 
Veteran's service-connected residuals of a right fifth 
metacarpal fracture cannot be established or confirmed 
without additional medical evidence of current severity.                   
See 38 C.F.R. § 4.71a, Diagnostic Code 5227.  It is clear 
that VA has done its part to develop the evidence with 
respect to the Veteran's increased rating claim, in 
particular by scheduling him for a physical examination.  Any 
failure to develop the claim rests with the Veteran himself.

Moving to (2), failure to report without good cause, none has 
been provided.  Neither the Veteran nor his representative 
have been responsive to VA letters mailed in May, September, 
and November 2008.  The evidence of record shows that the 
Veteran is in fact receiving mail from the VA.  A November 
2008 VA Clinic Visit Record indicated that the Veteran 
cancelled his originally scheduled VA examination, scheduled 
for October 6, 2008, which clearly indicates that he received 
notice thereof.  None of the mail sent to the Veteran has 
been returned as being undeliverable.  The Veteran has not 
explained why he did not report for the October 16, 2008 
examination, nor has he requested that the examination be 
rescheduled.  

Because the Veteran and his attorney have not provided any 
reason for the failure to report, the Board finds that "good 
cause" sufficient to avoid a denial of the claim under 38 
C.F.R. § 3.655 cannot be established.   In that regard, the 
Board notes that when a veteran who is represented by counsel 
elects not to report for a VA examination without good cause, 
this is considered an informed choice on the part of the 
veteran and counsel and the parties have assumed the risks of 
adverse consequences to the claim due to a lack of evidence.  
See Turk v. Peake, 21 Vet. App. 565 (2008)

The Board is of course aware of due process concerns that may 
arise in connection with cases, such as this, in which a 
veteran's claim is being dismissed based on his failure to 
adhere to VA regulations rather than the Board considering 
evidentiary merits of the issue on appeal.  Cf. Swan v. 
Brown, 9 Vet. App. 450 (1996) and cases cited therein.  In 
this case, any due process concerns have been satisfied.  
Both the September and October 2008 letters to the Veteran 
scheduling his VA examination indicate, "[i]t is very 
important that you keep the appointment(s) since the status 
of  . . . the claim you have filed could be affected."  See 
the September 19, 2008 and October 3, 2008 letters to the 
Veteran.  

Further, the Veteran was, or should have been, aware of the 
importance and the potential impact a new VA examination 
could have on his increased rating claim because he and his 
representative specifically [and successfully] argued before 
the Court for a remand for the sole purpose of obtaining that 
VA examination.  See the Brief of the Appellant to the Court, 
pages 9 and 10.  

In November 2008, the Veteran received notification of the 
AOJ's readjudication of his claim, which continued his 
noncompensable disability rating and specifically indicated 
that he did not report for the scheduled VA examination.  See 
the November 2008 SSOC, page 2.  Pertinently, the November 
2008 letter associated with the SSOC afforded the Veteran 30 
days to respond, and encouraged the Veteran to discuss the 
decision with his attorney.  See the November 26, 2008 letter 
to the Veteran.  The Veteran filed no response, and his 
appeal was forwarded to the Board.  Accordingly, it is clear 
that the Veteran was placed on notice as to the consequences 
of his failure to report for the October 2008 VA examination.  

While the evidence shows that the Veteran's address of record 
has changed at times during the adjudication of this claim, 
the Board is confident that he received the September and 
October 2008 letters notifying him of the date and time of 
his scheduled VA examinations.  The VA Medical Center 
indicated the Veteran's current address of record on its 
request form, and it sent the Veteran's notification letters 
to that address.  The record also shows that the Veteran 
cancelled his originally scheduled October 6, 2008 
examination, as well another clinical appointments that were 
included in the Veteran's September 2008 notification letter, 
which clearly shows receipt.  No correspondence sent to the 
Veteran's address of record has been returned by the Postal 
Service as undeliverable, and the Veteran's attorney has not 
indicated that the Veteran did not received any 
correspondence mailed to him.  Accordingly, the Board 
concludes that the Veteran received notification of his VA 
examination appointments at his current address.  

In short, for the reasons and bases expressed above, the 
Board finds that the Veteran's claim of entitlement to an 
increased rating for his service-connected residuals of a 
right fifth metacarpal fracture must be denied per 38 C.F.R. 
§ 3.655.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
benefit sought on appeal is accordingly denied on that basis.




ORDER

Entitlement to an increased (compensable) disability rating 
for service-connected residuals of a right fifth metacarpal 
fracture is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


